DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Amendment
Applicant’s submission of a response was received on 28 October 2021. Presently, claims 13-15, 17, and 19 are pending. Claims 1-12, 16, 18, and 20 have been canceled.
The previous objections to the specification, drawings, and/or claims are withdrawn as moot in light of corrections made by Applicant.
Response to Arguments
Applicant argues that the cited references fail to teach or suggest "forming a protection cap... and forming at least one additional feature onto the protection cap via at least one of additive manufacturing, electroforming, cold spraying, or  combinations thereof... wherein the at least one additional feature comprises at least one of internal thickened edges, external thickened edges, one or more flanges, or an aerodynamic surface feature, ... and, securing the protection cap to the one or more of the surfaces of the rotor blade such that the first segment of the protection cap being formed of the tungsten-based metal is arranged adjacent to the blade tip and such that the protection cap is secured to the one or more of the surfaces of the rotor blade via at least one of adhesive or mechanical engagement comprising at least one of a clip-on spring configuration, a clip-in configuration, or one or more fasteners."
First, Applicant argues that Takeuchi ‘188 is the base reference (see Remarks filed 28 October 2021 at p.8 ¶2). Since Fujita ‘815 is the base reference as written in both the previous and the current rejections, this argument is moot.
Second, Applicant argues that Seruntine is not relevant because it pertains to a lightning protection system (Remarks at p.8). This argument is not persuasive, as Seruntine is directed to solutions for attaching components to a leading edge of an airfoil (see abstract: “The longitudinal edge extension includes a center section and a peripheral section comprising attachment means, and the shell structure is arranged to engage with the attachment means to secure the longitudinal edge extension.”) The lightning protection feature disclosed in clamp 29 ([00113]), which is shown in Fig 10 as a separate component from the leading edge extension 24.
evidence that an outer layer of metallic tungsten provides erosion resistance. It is not relied upon for any modification of the proposed combination.
Fourth, Applicant argues that Hallissy does not teach forming additional features onto the protection cap by additive manufacturing (Remarks p.9). Hallissy teaches that “objects of almost any size and/or shape” can be produced by additive manufacturing, in particular wind turbine blade covers ([0044]). In the combination, the Examiner states that it would be obvious to modify the combination “by making all or part of the protection cap by additive manufacturing.” In the case where the entire protection cap is made by additive manufacturing, the attachment parts, i.e. the lips, are made by additive manufacturing and thus meet the limitations of this claim. In the interest of compact prosecution, Examiner notes that hybrid blade covers with a sheet metal portion and added features applied by additive manufacturing are also known, see the discussion of Roy in the Pertinent Prior Art section below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

No claim limitations are interpreted under 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 17 and 19 depend from claim 16, which is canceled. For the purpose of examination, claims 17 and 19 are interpreted to depend from claim 13.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to contain a reference to a claim previously set forth. Claims 17 and 19 depend from claim 16, which has been canceled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita ‘815 (JP 2012-246815, with references to the included English translation) in view of Takeuchi (US 2014/0186188), Hallissy (US 2018/0266388), and Seruntine (WO 2020/231828 to Blade Dynamics Limited with priority to 10 May 2019) as evidenced by Hoover (US 2009/0092842). 
Regarding claim 13, Fujita ‘815 discloses:
A method for manufacturing a rotor blade assembly, the method comprising:
providing at least one rotor blade having surfaces defining a pressure side (6, see Fig 17), a suction side (7), a leading edge (4), and a trailing edge (5) extending between a blade tip (near 2) and a blade root (bottom of Fig 16), the surfaces constructed of a polymeric composite material (FRP is fiber reinforced plastic, underlined portion at bottom of p.2);
forming a protection cap (conductive material 101, see Fig 17) having a shape that corresponds to a curvature of one or more of the surfaces of the rotor blade (see Figs 8/9/13),… wherein a first segment of the protection cap is formed of a tungsten-based metal (see underlined portion on p.5)…;
arranging the protection cap adjacent to one or more of the surfaces of the rotor blade (leading edge and portions of pressure side and suction side) so as to cover at least a portion of the one or more surfaces of the rotor blade; and,
securing the protection cap to the one or more of the surfaces of the rotor blade such that the first segment of the protection cap being formed of the tungsten- based metal is arranged adjacent to the blade tip (see Fig 16, underlined portion of p.9)…, the protection cap configured to reduce erosion and resist corrosion of the rotor blade caused by particle or liquid impact (tungsten material up to 10mm thick will perform this function).
Fujita ‘815 does not disclose:
a second segment of the protection cap is formed of a different material
forming at least one additional feature onto the protection cap via at least one of additive manufacturing, electroforming, cold spraying, or combinations thereof
wherein the at least one additional feature comprises at least one of internal thickened edges, external thickened edges, one or more flanges, or an aerodynamic surface feature
the protection cap is secured to the one or more of the surfaces of the rotor blade via at least one of adhesive or mechanical engagement comprising at least one of a clip- on spring configuration, a clip-in configuration, or one or more fasteners
Takeuchi teaches:
a wind turbine blade having a leading edge protective layer. The layer is a different material near the tip of the blade. The layer near the tip of the blade has a higher erosion resistance than the layer nearer the hub (claim 7). The erosion resistance layer comprises metal particles in a polymer resin matrix ([0054]).
COMBINATION

Fujita ’815 does not teach a need for an erosion coating, but Takeuchi does teach a need for an erosion coating in the same application of a wind turbine blade. Fujita ‘815 does not teach that the tungsten layer will provide erosion resistance, but it is known in the prior art that a tungsten layer will provide erosion resistance. By way of evidence, Hoover (US 2009/0092842) teaches an aerospace component, such as a gas turbine engine fan blade, aircraft rotor, aircraft propeller, or airfoil leading edge ([0013]) made of polymeric composite ([0018]) with an outer layer of metallic tungsten ([0021]) for erosion resistance ([0014]). Thus one of ordinary skill in the art would expect that the tungsten layer of Fujita ‘815 would provide erosion resistance, even though it is only described as being electrically conductive to provide lightning protection.
Fujita is silent on the manner of attaching the metallic layer other than paint or spray. Specifically a foil, a mesh, or a plating (if plates) are a separate component that requires mechanical or adhesive attachment.
Seruntine teaches: 
A method of attaching a leading edge cover to a wind turbine (or helicopter) rotor blade ([0001]), which is applicable to a lightning protection system component ([00114]). The leading edge attachment is coupled to a leading edge of a wind turbine blade by lips 46 engaging in groove 48 ([0070]). 
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Fujita ‘815 as modified by the erosion protection layer of Takeuchi by using the lips and groove of Seruntine to attach the leading edge conductive material 101 because Seruntine teaches that the lips and groove are appropriate for attaching a lightning protection component to a wind turbine leading edge.
The combination does not teach:
[forming] via at least one of additive manufacturing, electroforming, cold spraying, or combinations thereof.
Seruntine teaches that the distance means, i.e. lips 46, can be welded or adhered to a leading edge component formed as a metal plate ([0085]).
Hallissy teaches:
a wind turbine blade tip sleeve 102 formed by additive manufacturing. Hallissy teaches: “3-D printing, as used herein, is generally understood to encompass processes used to synthesize three-dimensional objects in which successive layers of material are formed under computer control to create the objects. As such, objects of almost any size and/or shape can be produced from digital model data.” ([0044])

Regarding claim 14, the method of Fujita ‘815 as modified by the erosion protection layer of Takeuchi, the attachment of Seruntine, and the additive manufacturing of Hallissy teaches:
forming the protection cap further comprises additive manufacturing (Hallissy).
Regarding claim 15, the method of Fujita ‘815 as modified by the erosion protection layer of Takeuchi, the attachment of Seruntine, and the additive manufacturing of Hallissy teaches:
the tungsten-based metal comprises …elemental tungsten (Fujita: see underlined portion on p.5),…, the different material comprises … a polymeric material (Takeuchi [0054])…
Regarding claim 17, the method of Fujita ‘815 as modified by the erosion protection layer of Takeuchi, the attachment of Seruntine, and the additive manufacturing of Hallissy teaches:
forming a thickness of a cross-section of the clip-on spring configuration to vary (due to the lips of Seruntine) along at least a portion of an overall length of the protection cap via … additive manufacturing (as taught by Hallissy)….
s 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 5,306,120) in view of Takeuchi (US 2014/0186188), Udesen (WO 2019/179583), and Hallissy (US 2018/0266388).
Regarding claim 13, Hammer discloses:
A method for manufacturing a rotor blade assembly, the method comprising:
providing at least one rotor blade (claim 1 “helicopter rotor blade”) having surfaces defining a pressure side, a suction side, a leading edge, and a trailing edge extending between a blade tip and a blade root (inherent in a helicopter rotor blade rotating to create lift), the surfaces constructed of a polymeric composite material (claim 2);
forming a protection cap (metallic coating 1, 2) having a shape that corresponds to a curvature of one or more of the surfaces of the rotor blade (see sole Fig, col 2 lines 39-41 “The erosion protection shell consists of an aluminum sheet 1 which is shaped corresponding to the blade profile on the ram edge”)…, wherein a first segment (2) of the protection cap is formed of a tungsten-based metal (col 2 lines 52-54) and a second segment (1) of the protection cap is formed of a different material (aluminum, see abstract)…;
arranging the protection cap adjacent to one or more of the surfaces of the rotor blade so as to cover at least a portion of the one or more surfaces of the rotor blade (see abstract, “a sheet glued to the surface”); and,
securing (gluing, see abstract) the protection cap to the one or more of the surfaces of the rotor blade …, the protection cap configured to reduce erosion and resist corrosion of the rotor blade caused by particle or liquid impact (col 2 lines 5-8).
Hammer does not explicitly disclose:
the first segment of the protection cap being formed of the tungsten-based metal is arranged adjacent to the blade tip. Hammer is silent on the position of the erosion protection along the span of the blade.
forming at least one additional feature onto the protection cap via at least one of additive manufacturing, electroforming, cold spraying, or combinations thereof
wherein the at least one additional feature comprises at least one of internal thickened edges, external thickened edges, one or more flanges, or an aerodynamic surface feature;
Takeuchi teaches:
a rotating blade has its highest speed at the tip of the blade and is most subject to erosion at the tip of the blade ([0022]).
 MODIFICATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hammer by positioning the erosion protection at or near the tip of the blade to obtain the benefit of providing erosion protection to the area that is most subject to erosion. Since the tungsten forms the outer layer of the cap, the tungsten portion is located adjacent the blade tip.
Udesen teaches:

COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hammer as modified by the near-tip position of Takeuchi by using the two flanges engaging with an inner portion of the rotor blade, as taught by Udesen, to obtain the benefit of easier replacement of the leading edge erosion protection component. Hammer discloses that the aluminum forms the attachment to the blade because the aluminum has a similar modulus of elasticity to the blade material and is thus compatible with the blade material. In the combination, the flanges/flaps that engage the blade interior are formed from aluminum to be compatible, and the tungsten forms the outer surface of the effective leading edge to provide erosion protection. 
Hallissy teaches:
a wind turbine blade tip sleeve 102 formed by additive manufacturing. Hallissy teaches: “3-D printing, as used herein, is generally understood to encompass processes used to synthesize three-dimensional objects in which successive layers of material are formed under computer control to create the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Hammer as modified by the tip position of Takeuchi and the attachment of method of Udesen by making the protection cap, including the attachment flanges of Udesen, by additive manufacturing because objects of any size and shape can be created by 3D printing, and Hallissy teaches that 3D printing is appropriate for making a wind turbine blade sheath/sleeve. 

Regarding claim 19, the method of Hammer as modified by the near-tip position of Takeuchi, the attachment of Udesen, and the additive manufacturing of Hallissy teaches:
the clip-in configuration comprises a protruding leading edge portion and opposing flanges (Udesen 6), the method further comprising:
securing the opposing flanges to an inner surface of the one or more of the surfaces of the rotor blade within the inner cavity of the rotor blade (see Udesen Fig 2).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roy (US 2013/0101423)

    PNG
    media_image1.png
    421
    265
    media_image1.png
    Greyscale

Roy teaches a metallic leading edge for an airfoil ([0071]), wherein a sheet metal component (10a, 10b, [0070]) is brought to a near net shape ([0074]) by applying additional metal layers to the component by additive manufacturing (22, 23, [0056]).
Regarding claim 13, Roy teaches:
A method for manufacturing a rotor blade assembly, the method comprising:
providing at least one rotor blade having surfaces defining a pressure side, a suction side, a leading edge, and a trailing edge extending between a blade tip and a blade root (inherent in an airfoil blade, see Fig 13 for pressure and suction side and Fig 11B for root at hub and tip), the surfaces constructed of a polymeric composite material (carbon fiber composite as disclosed in [0070] inherently has a polymeric resin, e.g. epoxy);
forming a protection cap (28)) having a shape that corresponds to a curvature of one or more of the surfaces of the rotor blade (see Fig 10C, element 28 conforms to leading edge curvature), and forming at least one additional feature (30 in Fig 10C) onto the protection cap via at least one of additive manufacturing ([0061], see Fig 8, [0055]), electroforming, cold spraying, or combinations thereof, …, and wherein the at least one additional feature comprises at least one of … external thickened edges (see 30 in Fig 8), one or more flanges, or an aerodynamic surface feature (see 30 in Fig 10);
arranging the protection cap adjacent to one or more of the surfaces of the rotor blade so as to cover at least a portion of the one or more surfaces of the rotor blade (see Fig 10B); and,
securing the protection cap to the one or more of the surfaces of the rotor blade… such that the protection cap is secured to the one or more of the surfaces of the rotor blade via at least one of adhesive or mechanical engagement ([0063]) …, the protection cap configured to reduce erosion and resist corrosion of the rotor blade caused by particle or liquid impact ([0002], by virtue of being made of metal).
Roy does not disclose:
a first segment of the protection cap is formed of a tungsten-based metal and a second segment of the protection cap is formed of a different material
the first segment of the protection cap being formed of the tungsten-based metal is arranged adjacent to the blade tip



    PNG
    media_image2.png
    281
    238
    media_image2.png
    Greyscale

Fichtner (WO 2018/157929) discloses a wind turbine leading edge protector. “[T]he various components of the erosion protection arrangement have a different material composition, which is chosen in particular according to the individual load situation. In this case, it is taken into account that the mechanical abrasion load or the mechanical wear in the area of the blade tip is greater than in a region close to the leaf root. In this respect, the hardness of the blade tip protection can be selected to be particularly high, while the hardness of the leaf root near protective segments of the leading edge protection or the trailing edge protection is lower.” Relevant to claim 17, “according to a development of the invention, a thickness or wall thickness of the individual components of the erosion protection arrangement can be chosen as a function of load. For example, the protective segments provided in the region of the blade tip or the blade tip protection itself can have a large thickness or wall thickness, whereas the thickness or wall thickness of the protective segments decreases in the direction of the blade root. In particular, the thickness or wall thickness of a single 

    PNG
    media_image3.png
    341
    534
    media_image3.png
    Greyscale

Related Art
The following references are not available under 102(a)(1) or 102(a)(2), but are included here for their relevance.
KR 10-2338703 discloses a replaceable leading edge for a drone propeller, which is attached by a clip in configuration.

    PNG
    media_image4.png
    209
    424
    media_image4.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745